DECISION
The application of the above-named defendant for a review of the sentence of fifteen years for burglary with explosives, imposed on May 8, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
The last five years of the sentence be suspended and during that period of time the defendant be placed under the supervision and control of the State Board of Pardons subject to all of its rules and regulations.
Although the presumption is that the sentencing judge was correct in his determination, and it is true that the penalty for this crime is imprisonment for not less than 15 years and not more than 40 years, nevertheless, it has been made to appear to this court that the interest of justice, the individual, the crime, and the sentencing goals kept in mind, would be just as well served by utilizing the suspension statutes and making possible an earlier release of the defendant with a period of his sentence remaining for supervision. In reaching this conclusion we have taken into account that at the time of sentencing defendant had no prior felony record; that the maximum penalty for 1st degree burglary without explosives is 15 years and the minimum is 1 year. Further, although there may well have been justification, it is noted that defendant’s sentence was upon a plea of guilty, while a co-defendant, upon trial, was acquitted.
We thank John Connor, Esq., of the Montana Defender Project for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield and Sid G. Stewart.